Citation Nr: 1046859	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine with L4-5 disc bulge and left lower extremity 
radiculitis, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for radiculopathy of the 
right lower extremity, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Navy from May 
1977 to May 1981, and from June 1982 to June 1983.  He had 
subsequent service in the Idaho Army National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
May 2010, the appellant testified at a Board videoconference 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the RO last considered the appellant's claims for increased 
ratings for his service-connected low back disability and his 
right lower extremity radiculopathy in the November 2008 
Statement of the Case, additional pertinent evidence has been 
associated with the record on appeal, including records from the 
Social Security Administration.  The appellant has not waived 
initial RO review of this additional evidence.  Under 38 C.F.R. § 
20.1304 (2010), therefore, such evidence must be referred to the 
RO for review and preparation of a Supplemental Statement of the 
Case.

The Board also finds that additional evidentiary development is 
necessary.  The U.S. Court of Appeals for Veterans Claims has 
held that in the case of a claim for a total rating based on 
individual unemployability, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the appellant's service- connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
The evidence currently associated with the record on appeal is 
unclear as to this question.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination or examinations as 
necessary to determine the severity of his 
service-connected low back and right lower 
extremity radiculopathy, as well as the 
effect of his service-connected 
disabilities on his employability.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and the results of any diagnostic testing 
deemed necessary, the examiner should:  

(a) provide range of motion findings of the 
lumbar spine, including whether any 
ankylosis is present; identify any 
neurological pathology associated with the 
service-connected low back disability and 
comment on the severity of each 
neurological sign and symptom reported; and 
state whether the appellant has lumbar 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.

(b) comment on the severity of the 
appellant's service-connected radiculopathy 
of the right lower extremity, to include 
providing an opinion as to whether the 
appellant's disability is more 
appropriately characterized as mild 
incomplete paralysis, moderate incomplete 
paralysis, severe incomplete paralysis, or 
complete paralysis.  The examiner should 
also comment on the presence of any marked 
muscular atrophy, foot drop, or weakened or 
lost flexion of the knee.  

(c) Finally, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the appellant is unable 
to secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If any benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


